Citation Nr: 0732458	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an increased rating for the residuals of 
recurrent left shoulder dislocations, with traumatic 
arthritis, currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased rating for a postoperative 
scar of the left shoulder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran and his spouse testified at a hearing at the RO 
before a Member of the Board in August 2007.  


FINDINGS OF FACT

1.	The veteran's left shoulder disorder is manifested by 
pain, flexion to 150 degrees, abduction to 150 degrees, 
extension to 30 degrees, internal rotation to 50 degrees, and 
external rotation to 70 degrees.  There was no apparent 
functional impairment due to repetitive use, subluxation or 
additional disability.  This is the minor extremity.

2.	The veteran has a tender superficial surgical scar on the 
left shoulder.  There is no additional functional limitation 
demonstrated by the scarring.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for a 
left shoulder disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5201 (2007).  

2.	The criteria for a rating in excess of 10 percent for a 
superficial surgical scar of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, October 2003, January 
2005, and April 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In June 2006, the veteran was provided with the 
necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  It is noted that there 
have been assertions that a new examination is needed.  The 
Board does not agree, symptoms most recently reported are 
consistent with those of the most recent 
examinations/consultations conducted in April and May 2006.  
Records were noted to be available for review, and the 
findings are essentially consistent with those otherwise 
recorded.  Moreover, more recent outpatient records fail to 
reveal additional visitations for left shoulder pathology.

Service connection for left shoulder dislocations was granted 
by the RO in 1990, with a 10 percent evaluation assigned.  
The rating was increased to the current 20 percent evaluation 
in a February 2000 rating decision.  At that time, a separate 
10 percent rating for a surgical scar of the left shoulder 
was awarded.  There has been surgical intervention to the 
left shoulder.  The veteran submitted his current claim for 
an increased evaluation in 2003.  Several examinations have 
been conducted to ascertain the current extent of the left 
shoulder disorders since that time.  

An examination was conducted by VA in April 2003.  At that 
time, the circumstances surrounding the veteran's initial 
left shoulder injury in service and subsequent surgical 
stabilization were described.  The veteran noted pain while 
riding a motorcycle and with cold damp weather.  A previously 
performed X-ray study showed degenerative change of the 
acromioclavicular joint, status-post open reduction, internal 
fixation, of the proximal scapula with a single lag screw in 
place.  Examination showed a 12 cm by 1 cm scar on the 
anterior shoulder.  The scar was not adherent to the 
underlying tissue and was not painful to palpation.  The scar 
was hyposensitive to touch when compared to the surrounding 
skin.  There was no apparent loss of soft tissue underneath.  
Examination of the left shoulder showed no muscle atrophy.  
Active range of motion on the left was from 0 to 160 degrees 
flexion, compared to 170 degrees on the right; abduction from 
0 to 145 degrees, as compared to 155 degrees on the right; 
extension from 0 to 45 degrees; adduction from 0 to 40 
degrees; and external rotation from 0 to 70 degrees.  Muscle 
strength was from 4-5/5 in the left shoulder.  There was no 
drop-arm test.  There was a complaint of anterior discomfort 
with apprehension test.  Sensory examination was normal.  The 
impressions were residuals surgery, open reduction, internal 
fixation, for recurrent dislocation of the left shoulder with 
limitation of active range of motion; and residual scar from 
shoulder surgery, which was tender and hyposensitive to touch 
compared with the skin around it.  

An examination was conducted by VA in October 2003.  At that 
time, a long healed scar on the anterior shoulder was noted.  
The scar was hypersensitive and tender to palpation.  Range 
of motion of the left shoulder was flexion to 160 degrees, 
abduction to 140 degrees, extension to 40 degrees adduction 
to 40 degrees, internal rotation to 35 degrees, and external 
rotation to 65 degrees.  There was mild weakness in the range 
of motion.  There was a complaint of pain with apprehension 
test.  There was a complaint of discomfort and pain with 
apprehension test, but no sensory deficit in the left 
shoulder.  Deep tendon reflexes were hypoactive through left 
upper extremity at the biceps, triceps, brachioradialis, but 
this was equal to the right side.  There was no crepitation, 
but mild tenderness on palpation above the AC joints.  X-rays 
showed mild degenerative changes of the AC joint.  The 
impressions were residual surgery for left shoulder 
stabilization due to recurrent dislocations, open reduction, 
internal fixation; mild limitation of shoulder motion; and 
mild degenerative changes.  

An examination was conducted by VA in March 2005.  At that 
time, range of motion in the left shoulder was flexion to 165 
degrees, abduction to 135 degrees, external rotation to 30 
degrees, internal rotation to 60 degrees, and external 
rotation to 60 degrees.  There was no palpable instability 
with stress test in the left shoulder.  There was tenderness 
noted over the superior aspect of the shoulder in the area of 
the AC joint.  There was a 12 cm scar on the left shoulder.  
It was non-adherent to the underlying tissue.  There were 
dysesthesia type complaints noted with palpation of the scar.  
X-ray studies showed the presence of a single screw in the 
area of the caracoid process.  There was some minor narrowing 
at the posterior portion of the shoulder joint at the 
inferior portion of the glenoid.  There was an extra slight 
prominence of bone in the area of the surgical neck of the 
humerus.  There was significant narrowing of the AC joint, 
with inferior osteophyte off of the clavicle and acromion.  
The subacromial space was well maintained.  The impressions 
were of limitation of left shoulder motion, status post 
operative procedure for recurrent dislocation; 
acromioclavicular arthritis of the left shoulder; impingement 
syndrome of the left shoulder; and painful scar of the left 
shoulder.  The examiner concluded that the veteran had 
definite limitation of motion of the shoulder.  

An examination was conducted by VA in May 2005 for the 
purpose of determining the extent of limitation of function 
of the veteran's left shoulder.  It was noted that the 
veteran was right-handed.  The veteran had a well-healed 
surgical scar horizontally across the anterior aspect of the 
shoulder that was nontender.  Active left should flexion was 
to 150 degrees.  Passive flexion was to 160 degrees.  This 
was without any complaints of pain.  After repetition, the 
veteran was able to flex the shoulder to 170 degrees; 
however, there were complaints of pain from 160 degrees.  
Active abduction was to 150 degrees and passive abduction was 
to 160 degrees.  There were complaints of pain at 160 
degrees.  Repetitive range of motion remained at 150 degrees.  
Extension was to 30 degrees, actively, and 40 degrees, 
passively.  At 40 degrees, the veteran had complaints of 
moderate pain.  Internal rotation was to 50 degrees, actively 
and 60 degrees, passively and from 55 degrees to 60 degrees, 
the veteran had complaints of moderate to severe discomfort 
in the left shoulder.  Active external rotation was to 70 
degrees; passive external rotation was to 70 degrees.  
Repetitive range of motion in external rotation of the 
shoulder was decreased to 65 degrees upon the fourth 
repetition.  Repetitive range of motion in internal rotation 
was decreased to 50 degrees upon the fourth repetition.  The 
veteran did not offer any additional complaints of pain or 
discomfort on external or internal rotation with repetition.  
Drop-arm test was negative.  There was no atrophy of the 
muscles noted.  There was no subluxation or shoulder girdle 
asymmetry.  

The examiner compared these findings with prior evaluations 
and remarked that range of motion measurements can vary from 
time to time, especially if one consider effort and pain 
level.  Functional impairment could not be clearly 
delineated; however, during acute exacerbations, one could 
have limitations of range of motion due to pain as well as 
weakness or limitations in endurance due to pain.  The extent 
of these limitations could not be determined as it depended 
on the severity of the pain during activities that were 
performed.  The examiner did not see evidence of weakness or 
of loss of coordination.  It was further noted that the 
veteran did not have any complaints of fatigue in the left 
arm.  The pertinent impressions were status post chronic 
recurrent dislocation of the left shoulder degenerative joint 
disease of the left shoulder.  

Further evaluations of the left shoulder disorder were 
conducted in April and May 2006.  At that time appellant 
complained of additional symptoms, including some numbness 
and tingling in the left hand.  It was concluded that this 
was essentially positional and did not seem to represent 
chronic neurological changes.  There was good motion reported 
on both examinations.  No muscle atrophy was described.  
There was some suggestion of an indication for some surgery 
that might relieve the symptoms, but no other significant 
aggressive treatment was indicated.  It was noted that 
appellant was working as a truck driver and was able to 
perform his job without significant interference from the 
left shoulder disorder.  It was indicted that no further 
study was indicated in the absence of a significant increase 
in symptoms.

Additional VA outpatient treatment records, dated from March 
2006 to June 2007, involve treatment of a disability 
unrelated to this appeal, a cervical spine disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity; for motion limited to 25 
degrees from the side, a 40 percent evaluation is warranted 
for a major extremity and a 30 percent rating is warranted 
for a minor extremity.  38 C.F.R. § 4.71, Code 5201.

Regarding the veteran's left shoulder disorder, it is noted 
that, as the veteran is right hand dominant, the range of 
motion of the left shoulder would have to be limited to 25 
degrees from his side for a rating in excess of the current 
20 percent to be warranted.  The Board notes that the range 
of motion of the arm is far in excess of this level, even 
with consideration of functional loss.  See DeLuca v. Brown, 
8 Vet. App. 202, at 204-206, 208 (1995).  While the veteran 
and his spouse testified regarding the severity of the 
veteran's disability, the examination reports do not 
demonstrate impairment of such severity that a rating in 
excess of 20 percent is warranted.  Under these 
circumstances, the rating in excess of 20 percent is not 
demonstrated.  

The surgical scar of the veteran's left shoulder has been 
rated as 10 percent disabling due to objective demonstration 
of tenderness.  This is the highest rating possible for a 
superficial scar.  38 C.F.R. § 4.118, Code 7804.  A higher, 
20 percent, rating requires a deep scar with an area or areas 
exceeding 12 square inches (77 sq. cm.).  A deep scar is one 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7801.  The veteran's surgical scar 
does not show the characteristics of a deep scar.  While it 
can be argued that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's left shoulder scar, compared 
to similarly situated veterans, and the schedular 10 percent 
rating which has been assigned adequately compensates him for 
his related industrial impairment. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

Under these circumstances, increased ratings for left 
shoulder disability and a left shoulder scar are not 
warranted.  


ORDER

An increased rating for the residuals of recurrent left 
shoulder dislocations, with traumatic arthritis, currently 
evaluated as 20 percent disabling, is denied.  

An increased rating for a postoperative scar of the left 
shoulder, currently evaluated as 10 percent disabling, is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


